DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on May 25, 2021 is acknowledged.  Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Please cancel claim 13.
Allowable Subject Matter
Claims 1-12 are allowed.  The claims are drawn to a polymer composition comprising: a filler (A); 
a polymer (B) having a repeating unit derived from a conjugated diene compound, having a peak temperature of a tan delta temperature dispersion curve of -110°C or more and less than -30°C, and having a functional group capable of interacting with the filler (A); and a polymer (C) having a repeating unit derived from a conjugated diene 10 compound and a repeating unit derived from an aromatic vinyl compound, having a peak temperature of a tan delta temperature dispersion curve of -30°C or more and 10°C or less, and having a functional group capable of interacting with the filler (A), the polymer (B) and the polymer (C) being incompatible with each other, and a concentration of functional groups per unit mass of the polymer (B) being 15 higher than a concentration of functional groups per unit mass of the polymer (C).

	Zanzig et al (US 2005/0065265) teaches a composition which has a combination of polybutadiene and styrene/butadiene (Abstract).  The composition also contains a filler ([0024]), however, it fails to teach the functionalization of these polymers, nor does it teach the peak temperature relationship or the relationship of functional groups in the polymer blend.
	Higa et al (US 2018/0117967) teaches a composition which has a combination of polybutadiene and styrene/butadiene (Examples) and also teaches the recited tan delta temperatures (Abstract).  Higa also teaches the presence of a filler (Abstract).  However, Higa teaches only one of these polymers are modified (Examples).  The other polymer remains unmodified which fails to read on the claimed invention.  Higa also fails to teach the relative concentration of functional groups.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764